IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHAEL GLENN MCSWAIN,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5875

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 8, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Michael Glenn McSwain, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

or about December 6, 2013, in Nassau County Circuit Court case number 2011-CF-

000778, is granted. Upon issuance of mandate, a copy of this opinion shall be
furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If

petitioner qualifies for the appointment of counsel at public expense, the lower tribunal

is directed to appoint counsel to represent him in the belated appeal authorized by this

opinion.

LEWIS, C.J., WETHERELL and RAY, JJ., CONCUR.




                                           2